On December 19, 1939, the Circuit Court of Dade County, Florida, entered a final decree divorcing the parties heretoa vinculo matrimonii, and awarding the custody of Roger Randolph, a boy approximately six and one-half years of age, to its father, Myron D. Randolph, and by the terms of the same decree the custody of a younger child, Raymond Randolph, about three years of age, was awarded to its mother, Helen M. Randolph, until a later or further order of the circuit court. Myron D. Randolph was ordered to pay to Helen M. Randolph, weekly, the sum of $10,000 for the necessary maintenance of the younger son, Raymond Randolph. From this final decree an appeal was taken to this Court.
On June 27, 1940, while the case was pending in this court, a petition was filed on the part of Myron D. Randolph, father of the younger child, Raymond Randolph, in which it was represented that since the entry of the final decree on December 19, 1939, conditions and circumstances had developed affecting the health and welfare of said infant that *Page 557 
should be inquired into by this Court and that the custody of the child be by a decree awarded to some person other than its mother, Helen M. Randolph; that the mother, Helen M. Randolph, placed the child in a boarding home for children, which was an improper place with improper environments; that the child's eyes were badly crossed and should be treated to overcome the defect and it could not be done while the child was in the boarding home and because of this neglect the vision of the child would be permanently affected. The petition seeks an order awarding the custody of the child to a suitable person so that its health will be protected and that it will at all times be kept in a suitable environment for a growing child.
Attached to the petition is an exhibit which was a petition filed in the Circuit Court for Dade County, Florida, praying for an order requiring the production of the child in the circuit court and that testimony be taken to determine the best interests and general welfare of the child. The different exhibits are identified as "A," "B," "C," and "D."
On July 1, 1940, this Court considered the petition of counsel for appellee, Myron D. Randolph, and entered its order addressed to the Honorable Ross Williams, a Judge of the Circuit Court in and for Dade County, Florida, authorizing him, as judge of said court, to take jurisdiction of said petition filed before him on June 11, 1940, and identified as Exhibit A, and that the aforesaid circuit judge hear and determine such testimony as should be offered by the respective parties and report the same to this Court, with his recommendations.
Pursuant to the order, testimony was taken before the Honorable Ross Williams, Circuit Judge, and after the parties had submitted all testimony in the cause, the said testimony so taken, with the exhibits, and a report of the findings of fact and conclusions of law based upon the said *Page 558 
testimony so taken, were filed in this Court by the Honorable Ross Williams, Circuit Judge, in which he recommended to the Supreme Court of Florida that the custody of the minor child of the parties, Raymond Randolph, an infant between three and four years of age, be continued with its mother, Helen M. Randolph, and its present custody should not be disturbed.
We have reviewed the pleadings and carefully studied the testimony and the Exhibits offered by the respective parties before the Honorable Ross Williams, Circuit Judge, pursuant to an order by this Court, and the Court being now advised of its judgment to be given in the premises; it seems to the court, from a review of all the testimony, pleadings and recommendations of the circuit judge as to an order or decree to be entered, as well as the exceptions to the report filed by counsel for the appellee, Myron D. Randolph, that we fail to find error in the recommendations to this Court as made by the Circuit Judge as to the custody of the said Raymond Randolph; it is therefore considered, ordered and adjudged by the Court that the custody of the minor child, Raymond Randolph, be not disturbed but continued in the custody of its mother, Helen M. Randolph, without prejudice to apply to a court of competent jurisdiction because of changed conditions for a subsequent order affecting the custody and welfare of said infant.
The entire cost of the proceedings herein shall be taxed against and paid by appellee, Myron D. Randolph.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN and BUFORD, J. J., concur.
Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 559